Rodriguez v Sit (2019 NY Slip Op 00826)





Rodriguez v Sit


2019 NY Slip Op 00826


Decided on February 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2019

Friedman, J.P., Mazzarelli, Webber, Kern, Oing, JJ.


8311 112644/09

[*1]Alex Rodriguez, Plaintiff-Respondent,
vLarry Kaimun Sit, Defendant-Appellant, "John Doe," Defendant.


Thomas Torto, New York, for appellant.
H. Bruce Fischer, P.C., Tappan (Zaheer A. Merchant of counsel), for respondent.

Order, Supreme Court, New York County (Adam Silvera, J.), entered May 18, 2018, which denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendant established entitlement to judgment as a matter of law by submitting evidence showing that he was not involved in the subject motor vehicle accident. Defendant testified that on the day of the accident he was at home in Queens, his wife was at work, his car was in his garage, and that neither he, nor his wife, had ever been in the vicinity of the accident (see Woods v Craig, 41 AD3d 1260 [3d Dept 2007]; see also citing Peele v Manhattan & Bronx Surface Tr. Operating Auth., 160 AD2d 602 [1st Dept 1990]).
In opposition, plaintiff failed to raise a triable issue of fact. Such opposition, which consisted only of a police accident report listing a vehicle plate number, purportedly offered by an anonymous witness, was uncorroborated hearsay evidence, insufficient to rebut defendant's entitlement to summary judgment (see Narvaez v NYRAC, 290 AD2d 400 [1st Dept 2002]; Matter of Allstate Ins. Co. v Stricklin, 93 AD3d 717, 718-719 [2d Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 5, 2019
CLERK